DETAILED ACTION
	A preliminary amendment was received and entered on 4/2/2020.
Claims 1-65 have been canceled and claims 66-85 have been added.
Claims 66-85 are pending and subject to the following restriction requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups 1-30, claim(s) 66 and 68-79 (all in part), drawn to a polynucleotide comprising a nucleobase sequence encoding a human amylo-alpha-1, 6-glucosidase, 4-alpha-glucanotransferase (hAGL) of SEQ ID NO: 2, wherein the nucleobase sequence encoding hAGL is at least 99% identical to a sequence selected from SEQ
ID NOs: 7-32 and SEQ ID NO: 42-45, where each of SEQ ID NOS: 7-32 and 42-45 represents a distinct invention and a different group. 
31, claim(s) 66 and 68-79, in part, and claim 67 in full, drawn to a polynucleotide comprising a nucleobase sequence encoding a hAGL of SEQ ID NO: 2, wherein the nucleobase sequence encoding hAGL is at least 99% identical to SEQ ID NO: 41.
Groups 32+, claim(s) 80-83, drawn to a composition comprising one or more polynucleotides comprising a nucleobase sequence encoding a hAGL of SEQ ID NO: 2, wherein the nucleobase sequence encoding hAGL is at least 99% identical to a sequence selected from SEQ ID NOs: 7-32 and SEQ ID NO: 41-45, and a pharmaceutically acceptable carrier. Applicant must elect a single SEQ ID NO, or a single combination of SEQ ID NOS, each of which represents a different invention. If Applicant elects only a single SEQ ID NO, then claims 80-83 will be examined together with claims from the group from groups 1-31 that corresponds to the same SEQ ID NO.
Groups 33+, claim(s) 84 and 85, drawn to a method for ameliorating, preventing, delaying onset, or treating a disease or disorder associated with reduced activity of hAGL in a subject in need thereof, the method comprising administering to the subject a composition comprising one or more polynucleotides comprising a nucleobase sequence encoding a hAGL of SEQ ID NO: 2, wherein the nucleobase sequence encoding hAGL is at least 99% identical to a sequence selected from SEQ ID NOs: 7-32 and SEQ ID NO: 41-45, and a pharmaceutically acceptable carrier. Applicant must elect a single SEQ ID NO, or a single combination of SEQ ID NOS, each of which represents a different invention.


Inventions 1-33+ lack unity of invention.  The independent claims recite the technical feature of a polynucleotide comprising a nucleobase sequence encoding a hAGL of SEQ ID NO: 2, wherein the nucleobase sequence encoding hAGL is at least 99% identical to a sequence selected from SEQ ID NOs: 7-32 and SEQ ID NO: 41-45.  However, none of SEQ ID NOs: 7-32 and SEQ ID NO: 41-45 is 99% identical to any other member of the group.  Accordingly, the technical feature linking the inventions is “a polynucleotide comprising a nucleobase sequence encoding a hAGL of SEQ ID NO: 2”.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g. Chivukula et al (US 20160130567).  Chivukula disclosed a polynucleotide encoding instant SEQ ID NO: 2 (i.e. SEQ ID NO: 150, such as SEQ ID NO: 1707. Chivukula also disclosed compositions comprising the disclosed polynucleotides (paragraphs 45, 361, 393, 394, and Example 21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635